Citation Nr: 0820245	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral wrists.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-concussive headaches.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to April 
1989 and from September 1990 to October 1997.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO).

The issues of entitlement to service connection for a back 
disorder, entitlement to service connection for a neck 
disorder, and entitlement to service connection for a left 
foot disorder are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record that relates the 
veteran's currently diagnosed carpal tunnel syndrome (CTS) to 
military service.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a right knee disorder.

3.  The medical evidence of record shows that the veteran's 
post-concussive headaches are manifested by severe headaches 
on a daily basis.




CONCLUSIONS OF LAW

1.  CTS of the bilateral wrists was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for post-concussive headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2003 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his 
post-concussive headaches claim.  VA examinations have not 
been accorded the veteran in connection with his carpal 
tunnel and right knee claims, because there is no medical 
evidence that the veteran had either of these disabilities 
during military service.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  While the veteran was not provided 
with a letter notifying him of the criteria that must be 
satisfied for entitlement to an initial evaluation in excess 
of 10 percent for post-concussive headaches, the full text of 
the relevant diagnostic codes was provided to the veteran in 
a September 2005 statement of the case.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board 
finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

CTS

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints or diagnoses of CTS.


After separation from military service, in multiple September 
2001 private medical reports, the veteran complained of left 
wrist and hand numbness, pain, and weakness.  After multiple 
tests and examinations, the diagnosis was demyelinating CTS 
and mild Guyon canal involvement.  The medical evidence of 
record shows that CTS has been consistently diagnosed since 
September 2001.

The medical evidence of record does not show that the 
veteran's currently diagnosed CTS is related to military 
service.  The veteran's service medical records are negative 
for any complaints or diagnoses of CTS.  While the veteran 
has a current diagnosis of CTS, there is no medical evidence 
that this disorder was diagnosed prior to September 2001, 
approximately 4 years after separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

Furthermore, there is no medical evidence of record that 
provides an etiological opinion which relates the veteran's 
currently diagnosed CTS to military service.  The veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed CTS is related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed CTS is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, there is no medical 
evidence of record that relates the veteran's currently 
diagnosed CTS to military service.  Accordingly, service 
connection for CTS of the bilateral wrists is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed CTS to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Knee

The veteran's service medical records are negative for any 
complaints or diagnoses of a right knee disorder.

The veteran's post-service medical records are negative for 
any complaints or diagnoses of a right knee disorder.

The medical evidence of record does not show that the veteran 
has a current diagnosis of a right knee disorder.  The 
veteran's service and post-service medical record are 
entirely absent for any diagnosis of a right knee disorder of 
any kind.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The veteran's statements alone are not 
sufficient to prove that he has a current diagnosis of a 
right knee disorder.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  As such, there is no medical 
evidence of record that the veteran has a current diagnosis 
of a right knee disorder.  Accordingly, service connection 
for a right knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran has a current diagnosis 
of a right knee disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's headache claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for post-concussive headaches.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for post-concussive headaches was granted 
by an October 2004 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Codes 9304-8045, effective March 19, 2003.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that dementia due to head trauma, under Diagnostic 
Code 9304, was the service-connected disorder, and brain 
disease due to trauma, under Diagnostic Code 8045, was a 
residual condition.

In an April 2003 private medical report, the veteran 
complained of chronic, mild headaches and episodes of 
disorientation lasting several seconds while he was in 
familiar places.  He also complained of a vertiginous sense 
when he lay down at night.  No abnormalities were noted on 
physical examination.  The impression was "a number of 
symptoms consistent with closed head injury."

In an April 2003 private magnetic resonance imaging (MRI) of 
the brain, the veteran complained of severe headaches.  After 
examination, the impression was "near normal" MRI of the 
brain with a single focus of increased signal intensity in 
the left insular cortex.  A private electroencephalogram 
report dated the same day gave an impression of a normal 
awake, drowsy, and asleep electroencephalogram following 
sleep deprivation.

In an April 2003 private psychological evaluation, the 
veteran complained of chronic migraines which occurred on a 
daily basis.

In a January 2004 VA spine examination report, the veteran 
complained of chronic headaches on a daily basis.  He 
reported that the pain was mainly behind both eyes and over 
the left side of the head.  The veteran reported that he took 
ibuprofen and aspirin for the headaches.  The diagnosis was 
chronic post-concussion headaches which occurred on a daily 
basis and for which medication was taken.

In an April 2004 VA spine examination report, the veteran 
complained of headaches since falling during military 
service.  The diagnosis was chronic headaches.

In a September 2004 VA neuropsychological testing report, the 
veteran complained of frequent, severe headaches.

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Accordingly a 10 
percent evaluation is the maximum rating available under 
Diagnostic Code 8045.  Thus, a rating in excess of 10 percent 
under this Diagnostic Code is not available.

As for other Diagnostic Codes, the Schedule provides that 
assignment of a 10 percent evaluation is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent 
evaluation is warranted with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Id.  In this regard, the medical evidence of 
record shows that the veteran's post-concussive headaches are 
manifested by severe headaches on a daily basis.  While the 
medical evidence consistently shows that the headaches occur 
far more often than once a month, they have not been shown to 
be prostrating in nature.  The veteran continues to work a 
full-time job, has not reported loss of work due to the 
headaches, and only takes over-the-counter medication for 
pain relief.  Absent evidence which demonstrates that the 
veteran's headaches are so severe as to prevent normal 
activity, they cannot be considered prostrating for VA 
purposes.  As such, a rating under Diagnostic Code 8100 is 
not warranted.


The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2007).  Marked interference of employment 
has not been shown and there is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected post-concussive 
headaches, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected post-concussive headaches.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for his service-connected 
post-concussive headaches at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

Service connection for CTS of the bilateral wrists is denied.

Service connection for a right knee disorder is denied.

An initial evaluation in excess of 10 percent for 
post-concussive headaches is denied.


REMAND

The veteran seeks service connection for a neck disorder and 
a back disorder.  The veteran's service medical records show 
that he experienced a head injury after falling down stairs 
in October 1996.  This fall resulted in residual conditions 
for which service-connection was granted, specifically the 
above adjudicated post-concussive headaches and a cognitive 
and mood disorder which is not currently on appeal.

At the time of the fall, the veteran made repeated complaints 
about back pain.  The service medical records show that an 
October 1996 radiographic examination of the veteran's 
thoracic spine found results that were within normal limits.  
No back or neck disorder were ever diagnosed during military 
service.  The veteran contends that he began experiencing 
back and neck pain immediately after the October 1996 fall 
and that the pain continues to the present day.  The 
veteran's post-service medical evidence shows the first back 
complaints in a June 2000 medical report, less than 3 years 
after separation from military service.  After numerous 
private and VA medical examinations, cervical neural 
foraminal narrowing and osteophytes were diagnosed, and 
lumbar disc herniation and a Schmorl's node were diagnosed.

The question at issue is whether these currently diagnosed 
disorders were caused by or are related to the October 1996 
fall.  There are two medical reports that comment on this 
relationship in some manner.  The January 2004 VA spine 
examination report included a diagnosis of "[r]esiduals of 
neck injury from the trauma."  Based on the context of the 
report, the term "trauma" refers to the October 1996 fall.  
Thereafter, an April 2004 VA spine examination report stated 
that

[a]s to whether all the effects of the 
neck and the back were caused by that 
fall, that would be purely speculation on 
my part.  There is no way you would know 
if these injuries in the neck were 
residual from the fall.  The lumbar spine 
looks fairly good.  The x-rays seemed to 
be just something that would be 
pathological and the normal growth and 
development of the veteran.


This opinion is contradictory as it initially states that an 
etiological opinion cannot be provided without resort to pure 
speculation.  However, the examiner then states that the 
veteran's lumbar spine disorder was likely caused by 
"normal" processes.  The opinion then presents a final 
diagnosis, which reads simply "[r]esiduals of neck injury 
from the trauma that he sustained at that time."  Again, 
based on context the "trauma" refers to the October 1996 
fall.  Significantly, the Board notes that no other diagnosis 
is given for a neck disorder or a back disorder.  This 
results in a conclusion that the neck and back disorders are 
included in the "residuals" which the diagnosis says were 
caused by the October 1996 fall.  However, such an 
interpretation is in direct contradiction with the 
etiological opinion, or lack thereof, given in the body of 
the report.  The Board therefore concludes that an additional 
VA examination is needed to clarify whether the veteran's 
currently diagnosed neck and back disorders are related to 
military service.  38 C.F.R. §§ 3.326, 3.327 (2007).

The veteran also seeks service connection for a left foot 
disorder.  The veteran's service medical records show that 
the veteran had a left ankle disorder prior to military 
service for which surgery was required in 1988.  The 
veteran's service medical records also contain complaints of 
left foot conditions.  The medical evidence of record further 
shows that the veteran has a current diagnosis of a left foot 
disorder.  However, the veteran has never been provided with 
a VA examination to determine whether any currently diagnosed 
left foot disorder is related to service, to include by 
aggravation of a pre-existing disability.  As such, a medical 
examination is in order to determine the etiology of the 
veteran's currently diagnosed left foot disorder.  38 C.F.R. 
§§ 3.159, 3.326 (2007); see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to determine the etiology 
of any back disorder, neck disorder, 
and left foot disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with 
the examination.  The examiner must 
specifically elicit from the veteran a 
complete medical chronology of his 
neck and back disorders, to 
specifically include a determination 
as to whether there were any injuries 
or incidents which occurred after 
separation from military service which 
could be related to the present 
disorders.  Following a review of the 
service and post-service medical 
records, the examiner must then 
provide an opinion as to whether any 
neck disorder, back disorder, and left 
foot disorder found is related to 
military service.  The examiner must 
specifically state whether any 
pre-existing left foot disorder was 
permanently aggravated by military 
service.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for 
the scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as 
undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.	The RO must then readjudicate the 
claims and, thereafter, if any claim 
on appeal remains denied, the veteran 
and his representative must be 
provided a supplemental statement of 
the case.  After the veteran has had 
an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


